PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/597,631
Filing Date: 17 May 2017
Appellant(s): Bonutti, Peter, M.



__________________
Jason H. Conway
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 11/12/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/27/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 48-56, 58, 78-83, and 85 are rejected under 35 U.S.C. 103 as being unpatentable over Metzger et al (Metzger) USPN 6,589,283 B1 in view of Hitt et al. (Hitt), "Anthropometric Measurements of the Human Knee: Correlation to the Sizing of Current Knee Arthroplasty Systems," (J. of Bone & Joint Surg., 2003) (A copy is of record in a parent application).
	Metzger discloses the invention substantially as claimed being a plurality of prosthetic implants for a total knee replacement procedure comprising a of tibial component 34 having a conical tibial fixation component 172, a floating tibial insert 36 (floating implies it is movable relative the fixation component), a plurality of femoral components 32/76/126, and a Patella prosthesis (not shown but described in 6:52-56).  
However, Metzger does not disclose that the plurality of femoral implants are specifically designed with identical maximum anterior/posterior dimensions but non-identical maximum medial/lateral dimensions
Prior to the invention of the current application the size differences between the average male and female knees were well known to medical professionals.  Hitt researched the specific differences of the structure of the male knee compared to the female knee.  Hitt discloses that it is old and well known to perform full knee replacements in both men and women and the need for including sized implants configured for males and females.  
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the kit of Metzger to include two sets of each femoral implant with generally similar sized implants but in the first set of implants is specifically designed and sized to account for a males with larger trochlear grooves, smaller trochlear angles, larger maximum interior and exterior medial to lateral dimensions, greater condyle thicknesses, greater condyle width, larger bearing surfaces, greater surface areas, and different radius of curvature. These changes are all consistent with the known differences in dimensions of the male and female knees and making a kit comprising sets to accommodate both sexes would have been obvious in order to permit the surgeon to select the absolute best implant for each patient based on their gender.

In regards to claim 54, the recitation that a component is configured to be implanted with using bone cement is considered to be an intended use limitation.  In this case the components of Metzger are fully capable of being implanted using bone cement.
Claim 57 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Metzger and Hitt (Combination 1) as applied to claims 48-56, 58, 78-83, and 85 above, and further in view of Kenna USPN 4,944,760.
	Combination 1 discloses the invention substantially as claimed being described above.  However, Combination 1 does not disclose the use of ingrowth surfaces.
	Kenna teaches that it is old and well known in the art of knee surgery to use bone ingrowth surfaces for the purpose of providing the implant with optimal anchoring to the implant site.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the ingrowth surfaces taught by Kenna with the system of Combination 1 in order to provide the implant with optimal bonding to the native bone.  

84 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Metzger and Hitt (Combination 1) as applied to claims 48-56, 58, 78-83, and 85 above, and further in view of Shaw USPN 4,938,769.
	Combination 1 discloses the invention substantially as claimed being described above.  However, Combination 1 does not disclose the use of a superior surface flange on the tibial component.
	Shaw teaches that it is old and well known in the art of knee surgery to use tibial components with a superior surface flange (Figures 2 and 5)for the purpose of providing the implant additional locking structure thereby preventing intermediate components from sliding or dislocating..
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the superior surface flange taught by Shaw with the tibial component of Combination 1 in order to provide the implant with additional resistance to dislocation.  

(2) Response to Argument
The applicant’s arguments (beginning on p4) contend that Hitt fails to disclose or make obvious two femoral components having the same maximum interior anterior-posterior dimension, but with different maximum bearing surface width of medial and lateral condyle portions.  The applicant contends that Hitt concludes that both of these dimensions should be sized differently when providing implants designed for men and women. The applicant points to the bottom left paragraph on page 121 of Hitt as 
Hitt is a comprehensive study which specifically recognizes that the differences between male and female knees are known and that the differences justify making implants specifically formatted for each gender.  In the bottom left paragraph of page 121 of Hitt he states that “women have generally narrower femora than do men when the anterior posterior dimension is adequate”.  Hitt then goes on to say that “manufacturers should consider gender specific implants or decrease the medial lateral dimension as it relates to a given anterior posterior dimension to prevent component overhand in women”.  Therefore contrary to the applicant’s argument, Hitt concludes that providing gender based implants should vary the medial to lateral dimensions of the implant while maintaining the anterior to posterior dimensions the same.
The applicant further argues that the office failed to make a proper showing that this feature is present in the art and that it is the examiner’s burden to make a showing of prima facie obviousness not the applicant’s.  This is not persuasive because both the applicant and the examiner have reviewed the short disclosure of Hitt (for example, see Advisory action mailed 8/27/19; Applicant initiated interview summary mailed 11/20/18). Hitt teaches that it is well known that in the art of gender specific prosthetic knees that they should include multiple femoral components having the same maximum interior anterior-posterior dimension, but with different maximum bearing surface width of medial and lateral condyle portions.  There is no ambiguity in the statements of Hitt.  Hitt 
The applicant’s invention is merely taking into account established variations in dimensions between male and female knees.  The differences in male and female knee anatomy has been readily studied and are well known to those of ordinary skill in the art.  The applicant has not presented factual evidence that the claimed parameters are outside of the known differences between male and female knees.  Modifying dimensions to the same extent that is found naturally is not novel or non-obvious. 
With respect to claims 57 and 84 the applicant points to the same issues identified rebutted above and does not provide any new arguments.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Christopher D. Prone/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        
Conferees:
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774                                                                                                                                                                                                        
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.